    Case: 1:20-cv-01444 Document #: 51 Filed: 05/10/21 Page 1 of 2 PageID #:340




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS

 WILLIAM AMOR,                                          )
                                                        )
                         Plaintiff,                     )       Case No. 20-cv-01444
                                                        )
                 v.                                     )       Hon. John Z. Lee
                                                        )
 JOHN REID & ASSOCIATES, et al.,                        )       Mag. J. Jeffrey I. Cummings
                                                        )
                         Defendants.                    )


                                      JOINT STATUS REPORT

        Plaintiff, William Amor, and Defendants, John Reid & Associates, Michael Masokas, and

the Estate of Arthur Newey, jointly submit the following status report, pursuant to this Court’s

order on April 9, 2021. See Dkt. 49.


(A) Progress of the Litigation

        Since they were last in front of the Court on April 9, 2021, Defendants have entered an

answer to Plaintiff’s First Amended Complaint. See Dkt. 50. The parties have also conferred on

both the need to appoint a special representative for the Estate of Arthur Newey, as well as a

proposed discovery schedule for the outstanding case.



(B) Outstanding Special Representative for Newey Estate

        Defendants believe that the daughter of Arthur Newey, Katelyn Newey, will be both

willing and adequate to serve as the special representative. Once Katelyn Newey confirms her

ability to do so, the parties will file a joint motion seeking leave to name her special representative.




                                                   1
    Case: 1:20-cv-01444 Document #: 51 Filed: 05/10/21 Page 2 of 2 PageID #:341




(C) Agreed Proposed Discovery Schedule

        Parties believe that the following discovery is necessary in this case: written discovery,

limited oral discovery, and expert discovery. As such, parties propose the following discovery

schedule for the Court’s consideration:

    •   Initial Disclosures: June 7, 2021
    •   Fact Discovery Deadline: October 24, 2021
    •   Plaintiff’s 26(a)(2) Disclosures Due: November 31, 2021
    •   Defendants’ Deadline to Depose Plaintiff’s Experts: January 7, 2022
    •   Defendant’s 26(a)(2) Disclosures Due: February 11, 2022
    •   Plaintiff’s Deadline to Depose Defendants’ Experts: March 25, 2022
    •   Deadline for Rebuttal Experts: April 8, 2022
    •   Deadline to Depose Rebuttal Experts: April 22, 2022
    •   Deadline for Motions for Summary Judgement: June 10, 2022.

Dated: May 10, 2021                                         Respectfully submitted,

/s/ Mariah Garcia
Attorney for Plaintiff
Jon Loevy
Gayle Horn
Mariah Garcia
Loevy & Loevy
311 N. Aberdeen St., 3rd Floor
Chicago, Illinois 60607
(312) 243-5900
mariah@loevy.com

/s/ Jonathan Goken
Attorney for Defendants
Jonathan W. Goken (Bar ID: 6278837)
F. Michael Pasqualino (Bar ID: 6311292)
Lewis Brisbois Bisgaard & Smith LLP
550 W. Adams St. Suite 300
Chicago, Illinois 60661
(312) 345-1718
Jonathan.Goken@lewisbrisbois.com
F.Pasqualino@lewisbrisbois.com




                                                2
